Cite as: 571 U. S. ____ (2013)           1

                    Statement of ALITO, J.

SUPREME COURT OF THE UNITED STATES
    NICOLAS MARTIN, v. CARL BLESSING, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE SECOND CIRCUIT

            No. 13–169   Decided November 18, 2013


  The petition for a writ of certiorari is denied.
  THE CHIEF JUSTICE took no part in the consideration or
decision of this petition.
  Statement of JUSTICE ALITO, respecting the denial of the
petition for writ of certiorari.
  The petition in this case challenges a highly unusual
practice followed by one District Court Judge in assessing
the adequacy of counsel in class actions. This judge insists
that class counsel “ensure that the lawyers staffed on the
case fairly reflect the class composition in terms of rele­
vant race and gender metrics.” App. to Pet. for Cert. 35a.
The uniqueness of this practice weighs against review by
this Court, but the meaning of the Court’s denial of the
petition should not be misunderstood.
                             I
  In 2008, the Nation’s only two providers of satellite
digital audio radio services, Sirius Satellite Radio, Inc.,
and XM Satellite Holdings, Inc., merged to form a new
company, Sirius XM Radio, Inc. (Sirius). Id., at 8a–9a.
Their subscribers claimed the merger violated antitrust
laws and filed several class actions that were joined in
a consolidated complaint and assigned to Judge Harold
Baer, Jr., of the Southern District of New York. Judge
Baer appointed three law firms to serve as interim class
counsel. Ibid.
  In July 2010, class plaintiffs moved to certify a federal
antitrust class. Ibid. Class certification is governed by
2                   MARTIN v. BLESSING

                     Statement of ALITO, J.

Federal Rule of Civil Procedure 23, which sets out the
requirements that a putative class must meet to gain cer­
tification. One such requirement is adequate class coun-
sel; subsection (g) orders the district court to consider
four particular indicators of adequacy. It provides also
that the district court “may consider any other matter
pertinent to counsel’s ability to fairly and adequately
represent the interests of the class.” Fed. Rule Civ.
Proc. 23(g)(1)(B).
   Citing that provision, Judge Baer ordered that the three
law firms appointed as interim counsel (and subsequently
elevated to permanent counsel) “ensure that the lawyers
staffed on the case fairly reflect the class composition in
terms of relevant race and gender metrics.” App. to Pet.
for Cert. 35a.
   Class certification orders that impose race- and sex­
based staffing requirements on law firms appear to be part
of Judge Baer’s standard practice. In 2007, Judge Baer
followed this practice in considering certification of a class
of plaintiffs seeking redress under the Employee Retire­
ment Income Security Act. See In re J. P. Morgan Chase
Cash Balance Litigation, 242 F. R. D. 265, 277 (SDNY
2007).
   Three years later, in Spagnola v. Chubb Corp., 264
F. R. D. 76 (SDNY 2010), Judge Baer refused to certify a
putative class of insurance policyholders in part because
of the race and gender of the proposed class counsel. He
noted that “proposed . . . counsel . . . ha[d] provided no
information—firm resumé, attorney biographies, or other­
wise—[regarding the race or gender of the lawyers assigned
to the case].” Id., at 95, n. 23.
   Judge Baer has repeated this practice in at least three
additional class actions apart from the one before the
Court today. See Public Employees’ Retirement System of
Miss. v. Goldman Sachs Group, Inc., 280 F. R. D. 130, 142,
n. 6 (SDNY 2012); New Jersey Carpenters Health Fund v.
                 Cite as: 571 U. S. ____ (2013)            3

                     Statement of ALITO, J.

Residential Capital, LLC, 2012 WL 4865174, *5, n. 5
(SDNY, Oct. 15, 2012); In re Gildan Activewear Inc. Secu-
rities Litigation, No. 08 Civ. 5048 (SDNY, Sept. 20, 2010).
   Following certification in the present case, Sirius and
class counsel reached a settlement that drew objections.
Under the deal, Sirius would freeze its prices for five
months and pay class counsel $13 million in attorney’s
fees. Blessing v. Sirius XM Radio Inc., 507 Fed. Appx. 1,
3, 4 (CA2 2012). Sirius would pay no cash to class mem­
bers. Ibid. Nicolas Martin, a class member and petitioner
here, objected, not only to those terms, but also to Judge
Baer’s reliance on race and gender in assessing the ade­
quacy of class counsel. Petitioner asked the Second Cir­
cuit to set aside the settlement as the tainted product of
an invalid certification order. The Second Circuit rejected
his challenge to the certification order on standing
grounds, concluding that Martin failed to allege injury in
fact. Martin now asks this Court to intervene.
                             II
   Based on the materials now before us, I am hard­
pressed to see any ground on which Judge Baer’s practice
can be defended. This Court has often stressed that
“[r]acial discrimination has no place in the courtroom,
whether the proceeding is civil or criminal.” Edmonson v.
Leesville Concrete Co., 500 U.S. 614, 630 (1991). Court­
approved discrimination based on gender is similarly
objectionable, and therefore it is doubtful that the practice
in question could survive a constitutional challenge.
   Before reaching this constitutional question, however, a
court would have to consider whether the challenged
practice can be reconciled with Rule 23(g), which carefully
regulates the appointment of class counsel. The appoint­
ment of class counsel is a sensitive matter. Because of the
fees that class counsel may receive—witness the present
case in which counsel was awarded $13 million for han­
4                    MARTIN v. BLESSING

                      Statement of ALITO, J.

dling a case in which the class members received no com­
pensation—any deviation from the criteria set out in the
Rule may give rise to suspicions about favoritism. There
are more than 600 district judges, and it would be intoler­
able if each judge adopted a personalized version of the
criteria set out in Rule 23(g).
   It is true that Rule 23 allows a district court to con­
sider “any . . . matter pertinent to counsel’s ability to fairly
and adequately represent the interests of the class,”
Rule 23(g)(1)(B), but I doubt that this provision can be
stretched to justify the practice at issue here. It seems
quite farfetched to argue that class counsel cannot fairly
and adequately represent a class unless the race and
gender of counsel mirror the demographics of the class.
Indeed, if the District Court’s rule were taken seriously, it
would seriously complicate the appointment process and
lead to truly bizarre results.
   It may be no easy matter to ascertain “the class compo­
sition in terms of relevant race and gender metrics.” In
some cases, only the defendant will possess such infor­
mation, and where that is so, must the parties engage in
discovery on this preliminary point? In other cases, it may
be impossible to obtain the relevant information without
requesting it from all of the members of the class. For
example, in a securities case in which the class consists of
everyone who purchased the stock of a particular company
during a specified period, how else could the race or gen­
der of the class members be ascertained?
   Where the demographics of the class can be ascertained
or approximated, faithful application of the District Court’s
rule would lead to strange results. The racial and eth-
nic makeup of the plaintiff class in many cases deviates
significantly from the racial and ethnic makeup of the
general population or of the bar. Suppose, for example,
that the class consisted of persons who had undergone a
particular type of treatment for prostate cancer. Would it
                 Cite as: 571 U. S. ____ (2013)            5

                     Statement of ALITO, J.

be proper for a district judge to favor law firms with a high
percentage of male attorneys? Or if the class consisted of
persons who had undergone treatment for breast cancer,
would it be permissible for a court to favor firms with a
high percentage of female lawyers? In some cases, the
members of a class may be significantly more affluent
than the general population. (A class consisting of the
purchasers of stock may be an example.) To the extent
that affluence correlates with race, would it be proper for a
district judge in such a case to favor law firms with rela­
tively low minority representation?
   The Second Circuit did not decide whether the District
Court’s practice is unconstitutional or otherwise unlawful
because the court held that Martin lacked standing to
challenge the order at issue. Martin did not allege that he
actually received inferior representation, and therefore the
Second Circuit, invoking the standard used to determine
whether a plaintiff has standing under Article III of the
Constitution, refused to entertain Martin’s objection on
the ground that he had suffered no injury in fact. I find
this reasoning debatable.
   It is not clear that a class member who objects to a
feature of a proposed settlement must show that the fea­
ture in question would cause the objecting member the
sort of harm that is needed to establish Article III stand­
ing. Article III demands that the members of the plaintiff
class demonstrate that they were injured in fact by the
alleged antitrust violations, see Amchem Products, Inc. v.
Windsor, 521 U.S. 591, 613 (1997), but the plaintiff class’
satisfaction of this requirement is not challenged. At
issue, instead, is Martin’s ability to object to the proposed
settlement, and Rule 23(e)(5) states without qualification
that “[a]ny class member may object” to a proposed set­
tlement requiring court approval. I assume for present
purposes that a court need not entertain the objection of a
class member who is not aggrieved by a settlement, but it
6                   MARTIN v. BLESSING

                     Statement of ALITO, J.

is by no means clear to me that this is the same as requir­
ing proof of an injury in fact within the meaning of Article
III. See Devlin v. Scardelletti, 536 U.S. 1, 6–7 (2002) (an
objecting class member “has an interest in the settlement
that creates a ‘case or controversy’ sufficient to satisfy
the constitutional requirements of injury, causation, and
redressability”).
   Whether or not Martin suffered injury in fact in the
Article III sense, he unquestionably has a legitimate in-
terest in ensuring that class counsel is appointed in a
lawful manner. Ibid. The use of any criteria not set out
specifically in Rule 23(g) or “pertinent to counsel’s ability
to fairly and adequately represent the interests of the
class” creates a risk of injury that a class member should
not have to endure. And class members have a strong and
legitimate interest in having their attorneys appointed
pursuant to a practice that is free of unlawful discrimina­
tion. If a district judge had a practice of appointing only
attorneys of a particular race or gender, would an appel­
late court refuse to entertain a class member’s objection
unless the class member could show that the attorney in
question did a poor job?
   Unlike the courts of appeals, we are not a court of error
correction, and thus I do not disagree with the Court’s
refusal to review the singular policy at issue here. I
stress, however, that the “denial of certiorari does not
constitute an expression of any opinion on the merits.”
Boumediene v. Bush, 549 U.S. 1328, 1329 (2007) (Stevens
and KENNEDY, JJ., statement respecting denial of certio­
rari). If the challenged appointment practice continues
and is not addressed by the Court of Appeals, future re­
view may be warranted.